A.J.R. Equities, Inc. v Scout Constr. Mgt., LLC (2020 NY Slip Op 04057)





A.J.R. Equities, Inc. v Scout Constr. Mgt., LLC


2020 NY Slip Op 04057


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND BANNISTER, JJ.


623 CA 19-00281

[*1]A.J.R. EQUITIES, INC., ET AL., PLAINTIFFS,
vSCOUT CONSTRUCTION MANAGEMENT, LLC, ET AL., DEFENDANTS.
SCOUT CONSTRUCTION MANAGEMENT, LLC, THIRD-PARTY PLAINTIFF-RESPONDENT-APPELLANT,
vJILL FUDO, THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT, ET AL., THIRD-PARTY DEFENDANT. (APPEAL NO. 1.) 


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered January 24, 2019. The order, among other things, granted in part and denied in part the motion of third-party defendant Jill Fudo to dismiss the third-party complaint against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court